Citation Nr: 0502660	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-00 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for paroxysmal atrial 
tachycardia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active duty from April 19, 1971 to August 9, 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of November 1999 and September 2001 
rating decisions in which the RO denied entitlement to 
service connection for paroxysmal atrial tachycardia.  

In October 2003 and May 2004 the Board remanded this case for 
additional development of the evidence.  The case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for paroxysmal 
atrial tachycardia.  Upon review of the claims folder, the 
Board once again finds that further development of the 
evidence is warranted.

The Board remanded the case in May 2004, in part, to provide 
the veteran with a VA cardiology examination to determine the 
nature and etiology of any current cardiovascular disability.  
Specifically, the Board requested that the examiner provide 
an opinion with complete rationale as to whether any 
paroxysmal atrial tachycardia permanently worsened in degree 
during service.  In addition, the examiner was requested to 
provide an opinion, with complete rationale, as to whether it 
is as least as likely as not that any current paroxysmal 
atrial tachycardia is causally related to service or any 
other incident of service.

The veteran was afforded a VA cardiology examination in June 
2004 which was conducted by a nurse practitioner and co-
signed by a VA physician.  The nurse practitioner found that 
the veteran's paroxysmal atrial tachycardia pre-existed 
service and was not causally related to service but did not 
provide an opinion as to whether paroxysmal atrial 
tachycardia permanently worsened in degree during service.  
Furthermore, a clear rationale was not provided for the 
stated opinion.  

Accordingly, this case is REMANDED for the following:

1. The AMC should contact the VA nurse 
practitioner who conducted the June 2004 
cardiology examination and the VA 
physician who cosigned the examination 
report to supplement the June 2004 report 
and medical opinion reflected in that 
report by answering the questions/opinion 
requests below, and to indicate in 
writing that such a review of the 
relevant documents in the claims file has 
been conducted.  If the examiner desires, 
the veteran may be recalled for 
examination.  

Alternatively, if the VA nurse 
practitioner and VA physician are 
unavailable, the RO should make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded another VA cardiology 
examination to determine the nature and 
etiology of any current cardiovascular 
disability.  Send the claims folder to 
the examiner for review of pertinent 
documents therein.

The examiner or reviewing physician 
should offer the following opinions: 

a) Whether any paroxysmal atrial 
tachycardia permanently worsened in 
degree during service.  

b) Is it at least as likely as not that 
any current paroxysmal atrial tachycardia 
is causally related to service or to any 
other incident of service?

The examiner should provide a complete 
rationale for all conclusions and 
opinions.

2.  The AMC should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the AMC should ensure 
that the VA examination/supplemental 
report complies fully with the above 
instructions; if it does not, the AMC 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the AMC should 
readjudicate the veteran's claim for 
service connection for paroxysmal atrial 
tachycardia.

4.	If the benefit sought on appeal 
remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond within the applicable time before 
the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


